Citation Nr: 1222928	
Decision Date: 07/02/12    Archive Date: 07/13/12

DOCKET NO.  08-23 091A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a lung disorder, to include as due to exposure to asbestos and exposure to herbicides.

2.  Entitlement to service connection for a left eye tumor, to include as due exposure to herbicides and as secondary to diabetes mellitus (DM).

3.  Entitlement to service connection for a spine disorder.

4.  Entitlement to an evaluation in excess of 20 percent for DM with hypertension.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1960 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions dated in September 2005, May 2007, and March 2010 from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  Among other things, service connection for emphysema, left eye cancer, and spine arthritis was denied in the first rating decision.  The second rating decision denied service connection for posttraumatic stress disorder (PTSD) and exposure to asbestos as well as denied applications to reopen previously denied claims of entitlement to service connection for emphysema, elevated choroid nevus of the left eye, and spine arthritis.  It also denied a total disability evaluation based on individual unemployability (TDIU).  The third rating decision continued the Veteran's previous 20 percent evaluation for DM and included therein a noncompensable evaluation for hypertension.

Subsequently, the Veteran perfected an appeal regarding each of these determinations.  Service connection for depressive disorder not otherwise specified (NOS) and anxiety disorder NOS (claimed as PTSD) was granted in a November 2011 rating decision.  A TDIU also was granted.  In other words, the benefit sought on appeal was granted with respect to these issues.  They accordingly are not listed above.  

The Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge in February 2012.  A transcript of this hearing has been associated with the claims file.

Recharacterization of the first three issues on appeal has been undertaken.  Although the emphysema, elevated choroid nevus of the left eye, and spine arthritis issues have been adjudicated as requests to reopen a previously denied service connection claim, this was in error.  The September 2005 rating decision denying service connection for each of the aforementioned was not final.  New and material evidence received before expiration of the appeal period is considered as filed in connection with the claim pending at the beginning of that period.  38 C.F.R. § 3.156(b).  The appeal period extends for one year from the date notice of an initial determination is mailed.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.302(a).  This indeed was recognized in a July 2006 letter to the Veteran.  Here, he raised the issues of emphysema, elevated choroid nevus of the left eye, and spine arthritis anew in July 2006 prior to expiration of the one year period beginning in mid October 2005 when notice of the September 2005 rating decision was mailed to him.  Evidence concerning these conditions was associated with the claims file soon thereafter.  It accordingly must be considered as filed in connection with the service connection claim pending in September 2005.  The issues on appeal thus are entitlement to service connection rather than whether new and material evidence has been received to reopen a claim of entitlement to service connection.  These emphysema and spine arthritis service connection issues have been broadened (i.e. are now more encompassing) for the Veteran's benefit.  The elevated choroid nevus of the left eye service connection issue has been simplified.

Of note is that the above mischaracterization of the service connection issues on appeal has resulted in them last being considered on the merits in the September 2005 rating decision.  In other words, the evidence since then was not considered by the RO with respect to determining the Veteran's entitlement to service connection.  His representative, upon being advised of this situation, waived the right to have the agency of original jurisdiction (AOJ), which in this case is the RO, undertake such initial consideration in a May 2012 statement.  Accordingly, the Board may consider the evidence associated with the claims file since the September 2005 rating decision in the first instance here.  See 38 C.F.R. § 20.1304(c).  

Based on review of the evidence in the Veteran's claims file in addition to his Virtual VA "eFolder," the following determinations are made.


FINDINGS OF FACT

1.  The weight of the evidence does not show that the Veteran's current lung disorder had its onset during his service, is related to in-service exposure to asbestos or herbicides, or otherwise is related to his service.

2.  The weight of the evidence does not show that the Veteran's current left eye tumor had its onset during his service, is related to in-service exposure to herbicides, otherwise is related to his service, or is proximately caused or aggravated by DM.

3.  The weight of the evidence does not show that the Veteran's current spine disorder had its onset during his service, was manifested within his first post-service year, or otherwise is related to his service.

4.  The Veteran's DM requires a restricted diet and began requiring insulin during the period on appeal, but it does not require regulation of activities.  His associated hypertension does not manifest diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more and, although it requires continuous medication, did not manifest a history of diastolic pressure predominantly 100 or more.  






CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a lung disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 1153, 1154, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.3.09 (2011).

2.  The criteria for establishing service connection for a left eye tumor have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 1153, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.3.09, 3.310 (2011).

3.  The criteria for establishing service connection for a spine disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1153, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2011).

4.  The criteria for an evaluation in excess of 20 percent for DM with hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.21, Diagnostic Code 7101 of 4.104, Diagnostic Code 7913 of 4.119 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Before addressing the merits, the Board preliminarily notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits as provided for by the Veterans Claims Assistance Act (VCAA) of 2000.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the AOJ of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability evaluation and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.  

With respect to higher evaluation claims, generic information of the evidence needed to substantiate the claim must be provided to the claimant.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (overturning Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008)).  This includes evidence demonstrating a worsening or increase in severity of the service-connected disability at issue and the effect that worsening has on employment.  Id.  Information on how disability evaluations and effective dates are assigned also must be provided.  Id. 

The Veteran was notified via letter dated in July 2005 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  This notification was repeated in a July 2006 letter.  Information on how VA determines disability ratings and effective dates if service connection is awarded additionally was provided.  A March 2007 letter as well as a February 2010 letter reiterated all of the above.  

In December 2009 and January 2011 letters, the Veteran was notified of the criteria for establishing a higher evaluation, the evidence required in this regard, his and VA's respective duties for obtaining evidence, and how VA determines disability ratings, to include consideration of the impact on employment, and effective dates once service connection has been awarded.  The aforementioned February 2010 letter additionally informed him of his and VA's respective duties for obtaining evidence and how VA determines disability ratings, to include consideration of the impact on employment, and effective dates once service connection has been awarded.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  

The July 2005 letter predated the initial adjudication by the AOJ/RO of the service connection issues on appeal in September 2005.  It addressed all notice elements except the later required disability rating and effective date elements (Dingess was not decided until 2006).  These elements were addressed in the July 2006, March 2007, and February 2010 letters postdating the September 2005 initial AOJ/RO adjudication.  The May 2007 rating decision as well as a May 2008 statement of the case (SOC) followed the first two of these letters.  It is arguable whether or not this rating decision and SOC constitutes proper process given the mischaracterization of the issues on appeal discussed above.  See Pelegrini, 18 Vet. App. at 112 (holding that there is no error in failing to provide prior notice when it was not required at the time of the initial decision, but that a content complying notice and proper subsequent process instead must be provided).  To the extent they did not, there is no prejudice since service connection is being denied herein.  No disability rating or effective date therefore will be assigned.  Finally, it is noted that the July 2006, March 2007, and February 2010 letters went above and beyond by readdressing some or all notice elements.

Regarding the higher evaluation issue on appeal, the December 2009 letter predated the initial adjudication by the AOJ/RO in March 2010.  It addressed all notice elements.  Nothing more is required.  It follows that the February 2010 and January 2011 letters which readdressed some of the notice elements went above and beyond.

Pursuant to the duty to assist, VA is required to aid the claimant in the procurement of service treatment records and other pertinent treatment records, whether or not they are in Federal custody, as well as provide a medical examination and/or obtain a medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  

VA has obtained the Veteran's service treatment records (STRs) and service personnel records (SPRs).  VA treatment records regarding the Veteran also were obtained by VA as well as submitted by him on his own behalf.  VA has not obtained any private treatment records.  However, the duty to assist is not applicable in this regard because the Veteran did not identify any such records.  See 38 U.S.C.A. § 5103A(b).  He instead submitted a few private treatment records on his own behalf.  

Assistance in obtaining Social Security Administration (SSA) records is required as long as a reasonable possibility exists that they are relevant.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); see also Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009); Diorio v. Nicholson, 20 Vet. App. 193 (2006); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  The Veteran has reported receipt of Social Security benefits.  Yet no attempts have been made by VA to obtain SSA records concerning him because the duty to assist once again does not apply.  There is no indication that the benefits the Veteran receives from Social Security is a result of him being determined disabled due to any condition let alone due to one or more of those at issue here.  Indeed, a monthly benefit was noted but no disability onset date in a November 2011 SSA inquiry.

VA examinations addressing a left eye tumor were performed during the pendency of the instant claim in April 2007, February 2010, and March 2011.  VA examinations addressing the Veteran's DM with hypertension were performed in January 2010 and February 2011.  There is no indication that any of the examiners who conducted these examinations reviewed the claims file.  This is of no consequence, however, as each obtained from the Veteran an accurate account of his pertinent medical history.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (finding that the mere fact that an examiner did not review the claims file does not render a medical examination inadequate, particularly where the content of the examination shows that the examiner was familiar with the Veteran's history); D'Aries v. Peake, 22 Vet. App. 97 (2008) (same).  Each examiner additionally interviewed the Veteran regarding his current pertinent symptomatology and undertook a physical assessment to include necessary diagnostic testing.  Set forth below is that the examiners rendered a diagnosis or diagnoses and supplied opinions as necessary in light of the medical and lay evidence.  The VA examinations therefore collectively answer all questions necessary to make the following determinations.  As such, they collectively are adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (defining adequacy with respect to medical examinations and opinions as those providing sufficient detail so that the Board can perform a fully informed evaluation).

No VA medical examination or VA medical opinion has been obtained with respect to a lung disorder or a spine disorder.  In determining whether such medical examination or opinion is necessary under the duty to assist, there are four factors for consideration.  They are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period, (3) whether there is an indication that the disability or symptoms may be associated with service or with another service-connected disability, and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  A low threshold is established by the third requirement.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits and credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. 79.

The Board finds that it is unnecessary to provide the Veteran a VA medical examination or to obtain a VA medical opinion regarding the two aforementioned disorders because these factors have not been met.  Discussed below is that, while he injured his spine during service and currently is diagnosed with spine conditions, there is no indication of a potential association to his service.  Also discussed below is that, while the Veteran is presumed to have been exposed to herbicides during service and currently is diagnosed with lung conditions, he did not have a lung disease or confirmed asbestos exposure during service and his currently diagnosed lung conditions are not listed among those associated with herbicide or asbestos exposure or otherwise shown to be so associated.

Finally, some discussion of the February 2012 Video Conference hearing is noteworthy.  It recently was held that the individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of:  (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issues on appeal were identified by the undersigned at the Video Conference hearing.  They were explained in that information was elicited from the Veteran (through questions posed by his representative and the undersigned) concerning the onset of his lung, left eye, and spine problems and the manner each is felt to be related to service as well as the severity of his DM with hypertension in the context of the applicable evaluation criteria.  Pertinent medical evidence was identified in that information was elicited from the Veteran (again through questions posed by his representative and the undersigned) as to the facilities that have provided care for his lung, left eye, and spine problems and currently provide care for them as well as his DM with hypertension.  Pertinent lay evidence was of record as of the time of the Video Conference hearing.

It is significant that neither the Veteran nor his representative has identified any additional development necessary for a fair adjudication that has not been undertaken.  The record also does not indicate any such development.  Therefore, the Board finds that VA's duty to assist has been satisfied.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. at 183.

The duty to notify and the duty to assist both having been fulfilled, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).




II.  Service Connection

The Veteran contends that he has a lung disorder due either to herbicide exposure during service, to asbestos exposure from serving aboard ships and working on ship pipes, or to smoking which he began during service.  He also attributed his left eye tumor to herbicide exposure during service or to his DM.  With respect to a spine disorder, the Veteran contends that he fell out of a helicopter during service and has had spine problems ever since.

Service connection "basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service . . . or if preexisting such service, was aggravated therein."  38 C.F.R. § 3.303(a); 38 U.S.C.A. §§ 1110, 1131.

To establish direct service connection, there generally must be (1) medical or satisfactory lay evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical or satisfactory lay evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Barr, 21 Vet. App. at 303.

Direct service connection also may be established if the evidence of record reveals chronicity or continuity.  38 C.F.R. § 3.303(b).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  Id.; Barr, 21 Vet. App. at 303.  Continuity of symptomatology post-service is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity legitimately may be questioned.  Id.; Savage v. Gober, 10 Vet. App. 488 (1997).  

Further, direct service connection may be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for a disease is presumed to have been incurred in or aggravated by service even when there is no record of the disease during service if certain circumstances exist.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  Applicable here are those for presumptive service connection for chronic diseases.  38 U.S.C.A. § 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  First, the Veteran must have served 90 days or more of active service during a period of war or after December 31, 1946.  38 U.S.C.A. § 1112(a); 38 C.F.R. § 3.307(a)(1).  Second, the Veteran must have manifested a chronic disease such as arthritis or sarcoidosis to a compensable degree within one year from the date of separation from service.  38 U.S.C.A. § 1101(3), 1112(a)(1); 38 C.F.R. §§ 3.307(a)(2), (3), 3.309(a).  

Also applicable here are the circumstances for presumptive service connection for diseases associated with exposure to an herbicide agent.  First, the Veteran must have served 90 days or more of active service during a period of war or after December 31, 1946.  38 U.S.C.A. § 1112(a); 38 C.F.R. § 3.307(a)(1).  Second, the Veteran must have been exposed to an herbicide agent during service.  A Veteran is deemed to have been exposed to an herbicide agent if he served in the Republic of Vietnam (RVN) between January 9, 1962, and May 7, 1975.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii); McCartt v. West, 12 Vet. App. 164 (1999).  Third, the Veteran must manifest a particular disease to a compensable degree within a particular time period.  This period is any time after separation from service for respiratory cancers (cancers of the lung, bronchus, larynx, or trachea).  38 U.S.C.A. § 1116(a)(1)(B)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

Affirmative evidence rebutting in-service incurrence or aggravation of a chronic disease or disease associated with exposure to an herbicide agent must be taken into consideration even if the aforementioned circumstances are met.  38 U.S.C.A. §§ 1113, 1153; 38 C.F.R. § 3.307(d).

Where service connection based on herbicide exposure cannot be presumed, service connection due to such exposure still may be established with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155 (1997).  Direct service connection still may be established, in other words.

There is no specific statutory or regulatory guidance regarding asbestos exposure.  However, administrative guidelines exist regarding such exposure in the VA Adjudication Procedure Manual (M21-1MR).  These must be followed.  Ashford v. Brown, 10 Vet. App. 120 (1997); Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 9.h provides that VA must undertake three steps when deciding a service-connection claim based on asbestos exposure.  First, it must be determined whether or not service records show that the Veteran was exposed to asbestos during service.  Second, it must be determined whether or not the Veteran was exposed to asbestos either before or after service.  Third, it must be determined whether or not a relationship exists between exposure to asbestos and the claimed disease, keeping in mind latency and exposure factors.  

Secondary service connection means that a current non-service-connected disability "is proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires showing (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

The Board must account for evidence which it finds to be persuasive or unpersuasive and provide reasons for rejecting any material evidence favorable to the Veteran.  See Gabrielson v. Brown, 7 Vet. App. 36 (1994), Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The benefit of the doubt is given to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.  As such, the Veteran prevails when the evidence supports his claim or is in relative equipoise but does not prevail when the preponderance of the evidence is against the claim.  Id.

Although all the evidence has been reviewed, only the most salient and relevant evidence is discussed herein.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).  

SPRs document that the Veteran was a cook.  These records also document that he served in the RVN from May to July 1965.  Finally, they document that he served aboard numerous ships in 1964 and 1965.  Most notable in this regard, as the duration was by far the longest, was his service in the South China Sea on the USS Westchester County from early August 1964 to late September 1964.

STRs reveal that the Veteran denied all pertinent symptoms with the exception of eye trouble in March and April 1960.  He clarified that he was hit/stuck in his right eye as a child.  No abnormalities were found with respect to his eyes, spine, or lungs and chest at his March 1960 entrance examination.  Visual acuity in his left eye was normal at that time and in April 1960.  The Veteran complained of pain in his right back in March 1961.  No diagnosis was made due to insufficient findings on evaluation.  It was noted that the Veteran had a cold to include in his chest in April 1961.  Lumbosacral strain was diagnosed in May 1962 after the Veteran complained of "sore back trouble - lumbar region."  In March 1964, he complained of sore eyes and chest congestion.  No diagnosis was rendered.  The Veteran's eyes, spine, and lungs and chest were normal upon examination in both March and April 1964.  Visual acuity in his left eye also was normal at both of these times.  All pertinent symptoms with the exception of the aforementioned eye trauma further were denied by the Veteran in April 1964.  In October 1964, he was seen in the hospital with complaints including low back pain after being struck by a jeepney.  X-rays were negative.  General body trauma was diagnosed.  At his April 1970 separation examination, the Veteran denied all pertinent symptoms.  His eyes, spine, and lungs and chest were found to be normal upon examination at that time.  His left eye visual acuity also was normal then.

Post-service VA treatment records generally contain reports from the Veteran is a smoker.

Specific early VA treatment records reflect the following.  In November 2004, left eye choroidal nevus versus amelanotic melanoma versus metastasis first was diagnosed.  Possible choroidal melanoma of the left eye was diagnosed in December 2004.  Choroidal mass in the left eye was diagnosed in January 2005.

At March 2005 VA examinations, it was noted that there was cancer in the retina in the Veteran's left eye.  It also was noted that he had wheezing as a result of emphysema.  X-rays showed chronic obstructive pulmonary disease (COPD).

Chronic back pain was among the Veteran's complaints as seen in a January 2006 VA treatment record.  A diagnosis of low back pain first was made either then or before then.  A diagnosis of benign neoplasms of choroid also first was made either then or before then.

May 2006 private treatment records consist of diagnostic tests presumably of the Veteran's left eye.  No written report was included.

A VA treatment record dated in June 2006 indicates that the Veteran's left eye mass was stable in size.  Nevus was considered most likely.  Osteoarthritis first was diagnosed in a July 2006 VA treatment record.

In March 2007, the Veteran's employer from 2001 to 2004 reported that he had back problems.

Elevated choroidal nevus was diagnosed at the April 2007 VA examination.  It was determined this condition was unrelated, whether through causation or aggravation, to DM.

A September 2007 VA treatment record refers to choroidal lesion.  It also documents diagnoses of "emphysema from smoking" and degenerative joint disease (DJD) of the spine.

Lay statements from the Veteran's family members, neighbors, and friends dated in January 2010 largely concern his complications of DM (i.e. neuropathy) but also describe difficulties he experiences as a result of symptoms including back pain.

No eye problems secondary to DM were found upon VA examination in January 2010.  Upon VA examination in February 2010, choroidal melanoma of the left eye was diagnosed.  

No eye problems secondary to DM were found upon VA examination in February 2011.  Presumed choroidal melanoma of the left eye was diagnosed upon VA examination in March 2011.

A November 2010 VA certificate shows that the Veteran has osteoarthritis of his back.

At the February 2012 Video Conference hearing, the Veteran denied having been diagnosed with asbestosis.

The Board finds, based on the above, that service connection for a lung disorder, for a left eye tumor, and for a spine disorder is not warranted.  All necessary requirements establishing entitlement to this benefit with respect to either of these disorders or to this tumor are not met.

A current disability exists when there is a disability when a claim for it is filed or at any time during the pendency of such claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  The Veteran filed his claim in the mid 2000's.  Emphysema and COPD, both lungs disorders, were diagnosed around the same time.  Beginning around the same time, a diagnosis of low back pain is documented.  "Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  Underlying maladies/conditions are present here, however.  Diagnostic tests such as magnetic resonance imaging and X-rays have not been mentioned.  Yet osteoarthritis of the Veteran's back has been diagnosed.  DJD of the spine similarly has been diagnosed.

Numerous diagnoses have been rendered regarding the Veteran's left eye since around the mid 2000's.  These include choroidal nevus versus amelanotic melanoma versus metastasis, possible/presumed choroidal melanoma, choroidal melanoma, choroidal mass, retina cancer, benign neoplasms of choroid, elevated choroid nevus, and choroidal lesion.  It follows that there exists a left eye tumor.  While there is conflict regarding the precise nature of the tumor, specifically whether or not it is cancerous; the nevus, which was not described as cancerous, was noted as most likely on one occasion given that no growth was found.  The conclusion that this not cancer is supported by the fact that most of the aforementioned diagnoses do not involve confirmed (as opposed to possible or presumed) cancer.  Of note in this regard are the following definitions.  Another term for cancer is malignant tumor.  See Dorland's Illustrated Medical Dictionary 284 (31st ed. 2007).  Melanoma implies malignancy.  Id. at 1141.  The ability to metastasize is a characteristic of all malignant tumors.  Id. at 1162.  Benign means not malignant.  Id. at 211.  

In sum, current disabilities constituting a lung disorder, left eye tumor, and spine disorder undisputedly are established.  The next question is whether the Veteran incurred a lung, left eye, and spine injury or disease during service or aggravated a preexisting lung, left eye, and spine injury or disease during service.  This case is one of in-service incurrence rather than aggravation.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  The evidence, to include that from the Veteran's entrance into service, is silent with respect to any lung or spine problems prior to service.  While there are indications of pre-service right eye problems, the evidence from his entrance into service and otherwise also is silent regarding any pre-service left eye problems.  

The Veteran's STRs are completely negative for complaints of/treatment for left eye tumor problems or a diagnosis of any left eye tumor condition.  He does not contend to the contrary.  Chronicity therefore does not exist.  Neither does a left eye tumor condition being noted in-service, which is required for continuity of symptomatology.  The first post-service medical evidence of a left eye tumor problem further was not until the mid 2000's.  The Veteran does not contend otherwise.  Accordingly, persistent post-service left eye tumor symptomatology is not established.  

STRs show that the Veteran had one chest cold early during his service and include one later report made by him of chest congestion for which no diagnosis ultimately was made.  It follows that a lung condition was noted during service.  Yet chronicity of a lung problem then does not exist.  The chest cold was diagnosed around completion of the first year of service while the chest congestion was reported around completion of the fourth year of service.  In other words, these occurrences were infrequent at three years apart.  No similar occurrence took place in the last six years of service.

The Veteran does not contend that he experienced any lung problem within a year of his separation from service in May 1970.  There is no medical evidence of any lung problem, to include sarcoidosis, by May 1971.  Indeed, there is no medical evidence at all between May 1970 and May 1971.  Sarcoidosis severe enough to at least be compensable within one year of the Veteran's service, and thus presumed to have been incurred therein, accordingly is not found.  Post-service medical evidence of a lung problem, which as implied above does not show sarcoidosis, did not commence until the mid 2000's.  The Veteran does not contend otherwise.  Accordingly, continuity of lung symptomatology after service is not established.  

With respect to the Veteran's spine, STRs do not reflect that the Veteran fell from a helicopter.  They do reflect three complaints of various back pain, however, to include one as a result of being hit by a jeepney.  It follows that a spine condition was noted during service.  Yet chronicity of a spine problem then does not exist.  The first complaint of right back pain for which there were insufficient findings for a diagnosis was made around completion of the first year of service.  The second complaint of back soreness for which lumbosacral strain was diagnosed was made around completion of the second year of service.  The third complaint of low back pain for which general body trauma was diagnosed was made around completion of four and one half years of service.  No similar instances occurred during the Veteran's last five and one half years of service.  In other words, he had sporadic and isolated incidents of in-service back problems.  

The Veteran does not specifically contend that he had arthritis in his spine within a year of his separation from service in May 1970.  There is no medical evidence of arthritis by May 1971.  As noted above, there indeed is no medical evidence at all between May 1970 and May 1971.  Arthritis severe enough to at least be compensable within one year of the Veteran's service, and thus presumed to have been incurred therein, accordingly is not found.  Post-service medical evidence of a spine problem, which as noted above includes arthritis, did not commence until the mid 2000's.  Lay evidence other than from the Veteran concerning a spine problem is dated in 2010 and does not specifically recount the period prior to the mid 2000's.

Nevertheless, the Veteran asserts continuity of spine symptomatology since service.  Persistent symptoms as opposed to ongoing treatment are the benchmark for post-service continuity of symptomatology.  Savage, 10 Vet. App. at 488.  Lay evidence thus may provide sufficient support for a claim of service connection.  Barr, 21 Vet. App. at 307.  This is the case where the evidence is both competent and credible.  Competency is "a legal concept determining whether testimony may be heard and considered" whereas credibility is "a factual determination going to the probative value of the evidence to be made after the evidence has been admitted."  Layno v. Brown, 6. Vet. App. 465 (1994).

The Veteran is competent to assert that he has had spine problems since service because they would have been experienced by him.  Id. (concluding that lay witnesses are competent to provide testimony or statements relating to facts of events that the lay witness observed or that is within the realm of his/her personal knowledge).  In weighing credibility, factors for consideration include a showing of interest, self-interest, bias, inconsistent statements, inconsistency with other evidence of record, facial implausibility, bad character, malingering, desire for monetary gain, and witness demeanor.  See Pond v. West, 12 Vet. App. 341 (1999); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995); Cartright v. Derwinski, 2 Vet. App. 24 (1991).  "[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Yet the lack of such evidence, as discussed above is the case here, in combination with other factors may lead to the determination the a lay witness is not credible.

It is facially plausible that the Veteran would experience spine problems since his service.  Yet several of the other credibility factors lead to the conclusion that he is not credible in asserting this to be the case.  Indeed, the Veteran's assertion of continuity of spine symptomatology is inconsistent with the other evidence.  He denied such symptoms at his separation examination in April 1970 six years after his third and final in-service complaint of back pain.  This is significant because his memory regarding his in-service health problems likely was better then than it is now since his service was current or recent then and now is remote.  See Curry v. Brown, 7 Vet. App. 59 (1994) (finding no error with the Board's conclusion that contemporaneous evidence has greater probative value than history as reported by the Veteran).  The timing in this case further has not gone unnoticed.  The Veteran filed for service connection for a spine disorder in the mid 2000's.  In other words, he filed over 30 years after his separation from service.  This delay cannot be ignored.  See Shaw v. Principi, 3. Vet. App. 365 (1992) (a Veteran's delay in asserting a claim weighs against it).  

The passage of over 30 years between the Veteran's separation from service and first documentation of both his complaint of a spine problem as well as a diagnosis of the current disability constituting a spine disorder in the mid 2000's also cannot be ignored.  Such a lengthy period of silence is a factor that tends to weigh against service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Such a lengthy period of silence additionally raises considerable suspicion as to motive.  It indeed suggests that the Veteran's assertion of persistent spine problems since service is based on his self-interest in gaining financially.  As noted above, if the assertion is found to be both competent and credible, service connection would be granted.  That potentially could result in the Veteran's receipt of VA compensation benefits.

In addition to the aforementioned deficiencies regarding direct service connection, there is no indication of a nexus between the Veteran's current disabilities constituting a lung disorder, a left eye tumor, or a spine disorder and his service in and of itself (exposure during service to herbicides and asbestos is discussed below).  No medical opinion confirming any such nexus is of record.  Service was not mentioned when these disorders and tumor were discussed in treatment records and upon VA examinations.  

An alternative nexus other than service further was found or at least proposed with respect to a lung disorder.  Specifically, VA treatment records document that the Veteran is a smoker as well as "emphysema from smoking."  The Veteran reports that he began smoking during service.  He is competent in this regard because this would have been experienced by him.  See Layno, 6 Vet. App. at 465.  His credibility in this regard need not be assessed.  Even presuming he is credible in addition to competent, service connection is prohibited.  "[A] disability will not be considered service-connected on the basis it resulted from disease or injury attributable to the Veteran's use of tobacco products during service" for claims such as the Veteran's received after June 9, 1998.  38 C.F.R. § 3.300. 

Turning to herbicide exposure, it is undisputed that the Veteran served over 90 days during a period of war after December 31, 1946.  The Vietnam era is defined as the period from February 28, 1961, to May 7, 1975 in the case of a Veteran who served in the RVN during that period.  38 U.S.C.A. § 101(29)(A); 38 C.F.R. § 3.2(f).  It also is undisputed that the Veteran served in the RVN between January 9, 1962, and May 7, 1975.  SPRs indeed confirm that he served there from May to July 1965.  As such, it is presumed that he was exposed to herbicides during at least this portion of his service.  The possibility of herbicide exposure during other portions of his service additionally exists.  "Service in the RVN includes service in the waters offshore . . . if the conditions of service involved duty or visitation in the RVN."  38 C.F.R. § 3.307(a)(6)(iii).  VA's interpretation of this to mean that the Veteran must have been present on the land mass or "brown" inland waters of the RVN at some point during service has been upheld.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  SPRs confirm that the Veteran served aboard numerous ships.  This included at least one ship in the South China Sea in August and September 1964.  Since the RVN has an extensive coastline on this sea, he may have served in "brown" inland waters thereof.

No conditions specific to the eyes are listed among those noted as being associated with exposure to herbicides.  Other than certain respiratory cancers, which as implied above the Veteran does not manifest, no respiratory conditions are listed among those noted as being associated with exposure to herbicides.  The VA Secretary has determined that there is no positive association between such exposure and any condition that is not specifically so listed or for which he has not specifically determined should be so listed.  See 67 Fed. Reg. 42,600 - 42,608 (June 24, 2002).  Cancers of the brain and nervous system (including eye), melanoma, respiratory disorders (wheeze or asthma, COPD, and farmer's lung), and cancers of the pleura, mediastinum, and other unspecified sites within the respiratory system and intrathoracic organs specifically have been determined by the Secretary not to be positively associated with herbicide exposure.  75 Fed. Reg. 81,332 - 81,335 (December 27, 2010).  Therefore, service connection for a lung disorder or for a left eye tumor cannot be established presumptively on the basis of herbicide exposure.  Direct service connection on this basis further has not been established.  No medical opinion confirming any nexus between the Veteran's lung disorder or left eye tumor and in-service exposure to herbicides is of record.  Such a nexus was not suggested when this disorder and tumor were discussed in treatment records and upon VA examinations.  

In considering asbestos exposure as it pertains to the Veteran's current disability constituting a lung disorder, it is acknowledged at the outset that the three steps set forth in the applicable VA administrative guidelines were not followed below.  Yet this error is harmless for each of the foregoing reasons.  

There is no evidence confirming in-service asbestos exposure.  The Veteran asserts that he worked on ship pipes.  Steam pipes for heating units and boilers commonly contain asbestos.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 9.a.  Due consideration shall be given to the places, types, and circumstances of a Veteran's service, however.  38 U.S.C.A. § 1154(a).  It is undisputed that the Veteran served aboard ships.  Yet SPRs reveal that he was a cook instead of something from which pipe work readily can be inferred.  STRs do not establish or even suggest asbestos exposure.  Neither does any post-service medical evidence or other objective documentation.

The latent period for development of a disease due to asbestos exposure ranges from 10 to 45 or more years.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 9.d.  Inhalation of asbestos can produce fibrosis, the most commonly occurring of which is interstitial pulmonary fibrosis or asbestosis.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 9.b.  Here, the Veteran has denied having asbestosis.  There is no indication in the medical evidence that he has asbestosis.  Asbestos inhalation also can produce tumors, pleural effusions, pleural plaques, mesotheliomas, and cancers including of the lung, bronchus, larynx, and pharynx.  Id.; see also M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 9.c.  None of these have been reported by the Veteran or noted in the medical evidence.  The emphysema and COPD lung disorders comprising the Veteran's current disability accordingly are not known to be commonly associated with asbestos exposure despite being diagnosed within the aforementioned latent period.  No medical opinion confirming a nexus between the Veteran's lung disorder and exposure to asbestos, whether in-service or before or after service, is of record.  Such a nexus was not suggested when this disorder was discussed in treatment records and upon VA examinations.  

All that remains is consideration of the Veteran's assertion that his current disability constituting a left eye tumor is attributable to his DM.  It follows from the fact that he seeks a higher evaluation for DM that service connection has been granted.  Of note is that service connection for glaucoma associated with DM has been granted.  In other words, secondary service connection was granted.  Secondary service connection has not been proven with respect to the Veteran's left eye tumor, however, since the medical evidence does not indicate that it is due to or at least aggravated by his DM.  VA examinations rather repeatedly contain opinions indicating to the contrary.  A nexus between the Veteran's left eye tumor and his DM was not suggested in treatment records.  

Acknowledgement is given to the fact that, despite the above, the Veteran believes his lung disorder is related to asbestos or herbicides exposure during service, that his left eye tumor is related to in-service herbicides exposure or to his service-connected DM, and that his spine disorder is related to his service.  Such beliefs sometimes suffice to establish these relationships.  See Davidson v. Shinseki, 581 F.3d at 1313.  It indeed is error to suggest that lay evidence can never be sufficient to satisfy the requirement that there be a nexus between a claimed condition and service.  See Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010); Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Thus, the same is true with respect to a nexus between a claimed condition and a service-connected disability.

The question of nexus to service or a service-connected disability in this case is medical in nature, however, especially in light of the complexities of the respiratory and musculoskeletal systems as well as of the eyes, the numerous potential causes of the Veteran's diagnosed current disabilities constituting lung and spine disorders and a left eye tumor, and the number of years that have passed since service.  Only those with specialized medical knowledge, training, and/or experience therefore are competent to answer it.  See Jones v. West, 12 Vet. App. 460 (1999).  The Veteran is a layperson (as implied above by references to his assertions as lay evidence) because there is no indication that he possesses such knowledge, training, and/or experience.  It follows that he is not competent to render an opinion that there exists a relationship between his service and his lung disorder, left eye tumor, or spine disorder or a relationship between his service-connected DM and his left eye tumor.  See Cromley v. Brown, 7 Vet. App. 376 (1995); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  To reiterate the above, no competent opinion from a medical professional confirms any such relationship.

The preponderance of the evidence, in sum, is against the Veteran's entitlement to service connection for a lung disorder, for a left eye tumor, and for a spine disorder under all applicable theories of entitlement.  Accordingly, the benefit of the doubt is inapplicable and this benefit is denied with respect to either of these disorders or to this tumor.

III.  Higher Evaluation

The Veteran also contends that his DM with hypertension is more severe than contemplated by a 20 percent evaluation.  

A.  Schedular

Disability evaluations are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  Separate Diagnostic Codes identify various disabilities and the criteria for a specific percentage for that disability.  The percentage evaluations represent as far as practicably can be determined the average impairment in earning capacity due to a service-connected disability.  38 U.S.C.A. § 1155.  One is assigned by comparing the extent to which a Veteran's service-connected disability impairs the ability to function under the ordinary conditions of daily life, as demonstrated by the Veteran's symptomatology, with the criteria for the percentage evaluations.  Id.; 38 C.F.R. § 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  It is not expected, especially with a more fully described disability, that all cases will show all the specified criteria for a percentage evaluation.  38 C.F.R. § 4.21.

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Examination reports must be interpreted, and if necessary reconciled, into a consistent picture so that the evaluation rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  However, any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The benefit of the doubt similarly (and just like with service connection) shall be given to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 49.  As such, the Veteran prevails when the evidence supports her claim or is in relative equipoise but does not prevail when the preponderance of the evidence is against the claim.  Id.

To that end, an assessment of all elements affecting the probative value of the evidence must be undertaken by the Board.  38 C.F.R. § 4.6.  It is reiterated that the Board must account for evidence which it finds to be persuasive or unpersuasive and provide reasons for rejecting any material evidence favorable to the Veteran.  See Gabrielson, 7 Vet. App. at 36, Masors, 2 Vet. App. at 181; Wilson, 2 Vet. App. at 614; Hatlestad, 1 Vet. App. at 164; Gilbert, 1 Vet. App. at 49.

Where entitlement to compensation has already been established and an increase in evaluation is at issue, as is the case here, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Consideration nevertheless must be given to whether staged evaluations are warranted.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which a disability exhibited symptoms meeting the criteria for different evaluations during the course of the appeal, the assignment of a distinctive evaluation for each of the time periods is for application.

DM is evaluated under 38 C.F.R. § 4.119, Diagnostic Code 7913.  Diagnostic Code 7913 addresses DM and sets forth the following evaluation criteria.  A 20 percent evaluation is warranted for DM requiring insulin and restricted diet or oral hypoglycemic agent and restricted diet.  A 40 percent evaluation is merited for DM requiring insulin, restricted diet, and regulation of activities.  DM requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice-a-month visits to a diabetic care provider plus complications that would not be compensable if separately evaluated warrants a 60 percent evaluation.  The highest 100 percent evaluation is reserved for DM requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  

Per Note (1) to Diagnostic Code 7913, compensable complications of DM are rated separately unless they are part of the criteria used to support a 100 percent evaluation, while noncompensable complications are considered part of the diabetic process.  In this regard, service connection was granted and noncompensable evaluations were assigned effective November 2004 for erectile dysfunction and onychomycosis in a May 2005 rating decision.  These disabilities will not be discussed because the determination with respect to each was made well prior to the instant claim.  Service connection for hypertension was granted and a noncompensable evaluation was assigned in a March 2010 rating decision adjudicating the instant claim.  The 20 percent evaluation for DM thus includes hypertension (i.e. DM with hypertension).  Also in the March 2010 rating decision, service connection was granted and separate 10 percent initial evaluations were assigned effective June 2008 for peripheral neuropathy of the left upper extremity, of the right upper extremity, of the left lower extremity, and of the right lower extremity associated with DM.  The Veteran did not appeal any of the peripheral neuropathy determinations.  As such, no discussion of these disabilities is necessary here.

Hypertension is evaluated under 38 C.F.R. § 4.104, Diagnostic Code 7101.  A lowest compensable evaluation of 10 percent is warranted for diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more.  An individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control must receive a minimum 10 percent disability evaluation.  

Although all the evidence has been reviewed, like with service connection only the most salient and relevant evidence is discussed below.  See Gonzales, 218 F.3d at 1378.  

VA treatment records dated prior to May 2006 reflect the Veteran's use of Metformin for his DM.  They also reflect that his diastolic pressure never was over 100 and his systolic pressure never was over 160.  Upon VA examination in March 2005, his diastolic pressure ranged from 76 to 88 while his systolic pressure ranged from 110 to 136.

Reference to the Veteran's use of the medication Lisinopril for blood pressure first was made in a May 2006 VA treatment record.  Subsequent VA treatment records document that his diastolic pressure never was over 100 and his systolic pressure never was over 160.  A July 2006 VA treatment record documents a diagnosis of obesity.  It additionally documents that the Veteran was advised to decrease the amount of junk food and fast food he consumes as well as to add regular physical exercise into his daily or weekly routine in order to avoid increasing his DM medication.  Upon VA examination in March 2007, his diastolic pressure ranged from 68 to 72 while his systolic pressure ranged from 126 to 136.

The Veteran reported ketoacidosis upon VA examination in January 2010.  He also reported needing hospital treatment on average of once per year but denied any such treatment in the past year.  He further denied having been hospitalized for hypoglycemia or having seen a diabetic care provider for hypoglycemic reaction or ketoacidosis.  The Veteran's diastolic pressure ranged from 84 to 86 while his diastolic systolic pressure ranged from 150 to 154.  It was noted that his DM did not cause any restriction of activities.

February 2010 VA treatment records first document that insulin was prescribed for Veteran's DM.  

A November 2010 VA certificate shows that the Veteran is on a "strict diabetic diet and limited activity due to osteoarthritis of knee and back."

February 2011 lay statements from the Veteran's family members and friends describe how his blood sugar level gets both really high and really low despite using insulin.

Upon VA examination in February 2011, the Veteran reported no episodes of ketoacidosis requiring hospitalization.  He reported hypoglycemia but denied hospitalization for it.  Next, he reported that visits to the doctor for DM are required less often than once per month.  The Veteran finally reported a restricted diet.  His diastolic pressure ranged from 72 to 80 while his systolic pressure ranged from 120 to 130.  Limited ambulation was noted as a result of peripheral vascular disease and peripheral neuropathy associated with DM.

A September 2011 VA certificate shows that the Veteran takes insulin for DM, is on a strict diet, and is on a "regular exercise schedule."

The Veteran's complaint of three episodes of low blood sugar is contained in a January 2012 VA treatment record.

At the February 2012 Video Conference hearing, the Veteran testified that he has episodes where his blood sugar gets too low as well as episodes where it gets too high.  He testified that he is restricted.  As an example, he noted that he cannot drive.

The Board finds, given the above, that an evaluation in excess of 20 percent is not warranted for DM.  All of the requirements for even the next highest evaluation of 40 percent have not been met.  

Indeed, only two of the three requirements have been met.  It is undisputed that the Veteran has been on a restricted/strict diet because of his DM throughout the entire period on appeal.  While his DM did not require him to take insulin when he filed the instant higher evaluation claim in June 2008, it did beginning in February 2010.  Regulation of activities is not found at any point during the period on appeal.  Regulation of activities, as noted by the criteria for a 100 percent evaluation, refers to avoidance of strenuous occupational and recreational activities.  Here, the Veteran was told to increase rather than decrease his amount of physical exercise to help control his DM prior to the period on appeal.  No activity restriction as a result of DM was found as of January 2010.  Limited activity thereafter was found in late 2010 and early 2011.  However, activity limitation was not noted to be undertaken in an effort to control DM.  It rather was noted to be a consequence of problems other than DM on one occasion and of complications of DM on another occasion.  That regular exercise had been prescribed to help control the Veteran's DM indeed was mentioned later in 2011.  His assertions that his DM restricts what he is able to do, although they may be competent and credible (no discussion in this regard is necessary), does not refute that he has been encouraged rather than discouraged from physical exercise with respect to managing his DM.

The Board also finds that a separate compensable evaluation for hypertension is not warranted.  At no point during the period on appeal has the Veteran's diastolic pressure ever, much less predominantly, been 100 or more or his systolic pressure ever, much less predominantly, been 160 or more.  While he has been on medication to control his hypertension during this entire period, there is no history of diastolic pressure predominantly 100 or more.  There indeed is no indication of diastolic pressure ever even reaching 100 either before the medication was prescribed or after it was prescribed but before the period on appeal commenced.

Consideration has been given to the benefit of the doubt rule in making the above determinations.  However, it does not apply because the determinations were made based on the preponderance of the evidence.  Consideration also has been given to whether staged evaluations are warranted.  It follows that such evaluations are not warranted since the above determinations apply throughout the entire period under appeal.

B.  Extraschedular

The above determinations continuing the Veteran's 20 percent evaluation for DM and including hypertension therein instead of separately, as they involved application of pertinent provisions of the VA's Schedule for Rating Disabilities, were made on a schedular basis.  Another avenue exists through which a higher initial evaluation can be obtained.  Specifically, it is possible to assign an evaluation on an extraschedular basis.  38 C.F.R. § 3.321(b).

The analytical steps concerning extraschedular evaluations were set forth in Thun v. Peake, 22 Vet. App. 111 (2008).  A determination of whether the evidence presents such an exceptional disability picture that the available applicable schedular evaluation criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology first must be made by the RO or Board.  If the evaluation criteria are inadequate, the RO or Board must proceed to determine whether the Veteran's exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular evaluation.

Neither the Veteran nor his representative has raised the issue of entitlement to an extraschedular evaluation for DM with hypertension.  There further has been no showing from the record that the Veteran's disability picture could not be contemplated adequately by the applicable schedular evaluation criteria discussed above.  His symptoms, which collectively reveal his level of disability, are addressed by these criteria.  An evaluation was based on them and associated statutes, regulations, and caselaw.  Higher evaluations are provided for, but, as explained above, the currently assigned evaluation adequately describes the severity of the Veteran's DM with hypertension.

Given that the applicable schedular evaluation criteria are adequate, the Veteran does not manifest an exceptional DM with hypertension disability picture.  Discussion of whether he exhibits related factors such as marked interference with employment or frequent periods of hospitalization accordingly is unnecessary.  Further, referral for consideration of the assignment of an evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for a lung disorder is denied.  

Service connection for a left eye tumor is denied.

Service connection for a spine disorder is denied.

An evaluation in excess of 20 percent for DM with hypertension is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


